                 EXHIBIT A




Case 3:19-cv-00628-RJC-DSC Document 3-1 Filed 12/17/19 Page 1 of 2
                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


MARY ANTHONY,

              Plaintiff,                                     Case No.: 3:19-cv-00628-RJC
v.

BOEHRINGER INGELHEIM                                 [PROPOSED] ORDER GRANTING JOINT
PHARMACEUTICALS, INC.;                                 MOTION TO EXTEND DEFENDANT’S
SANOFI US SERVICES INC.;                               TIME TO RESPOND TO COMPLAINT
CHATTEM, INC.; PFIZER, INC.;
GLAXOSMITHKLINE, LLC; and
JOHN DOES 1-100 INCLUSIVE,
                                                            Document Electronically Filed
              Defendants.


       This cause came before the Court upon Plaintiff Mary Anthony and Defendants

Boehringer Ingelheim Pharmaceuticals, Inc., Sanofi US Services Inc., Chattem, Inc., Pfizer Inc.,

and GlaxoSmithKline LLC’s Joint Motion to Extend Defendants’ Time to Respond to

Complaint. Having considered the Motion and the pertinent portions of the record, the Court

ORDERS as follows:

       The Motion is GRANTED. Defendants’ time to respond to the Complaint in this case is

extended by 60 days, until February 21, 2020, pending the decision of the JPML in In re Zantac

(Ranitidine) Products Liability Litigation, MDL No. 2924. All other deadlines are similarly

extended by 60 days, pending the decision of the JPML.

       IT IS SO ORDERED.


Dated: ________________                             ________________________
                                                    Hon. Robert J. Conrad, Jr.
                                                    United States District Judge




                                                1

      Case 3:19-cv-00628-RJC-DSC Document 3-1 Filed 12/17/19 Page 2 of 2
